El Juez Asociado Sb. MacLeary,
emitió la opinión del tribunal.
Se inició este caso por virtud de una demanda que fué presentada en la Corte de Distrito de San Juan en el año Í907. Los demandantes en aquella acción trataron de ob-tener de la corte que dictara una sentencia contra los deman-dados anulando los procedimientos para establecer el título de dominio que habían sido establecidos por el demandado de la Cruz con referencia a una finca de noventa cuerdas de terreno en el distrito de Loíza, y para que- se anulara la ins-cripción del mismo en el registro de la propiedad.
Los demandados de la Cruz formularon su contestación *492a la demanda en la que hicieron algunas alegaciones, alegando especialmente que los procedimientos tendentes a establecer el título de dominio se llevaron a cabo de conformidad con las debidas formalidades de ley y que los demandados eran los verdaderos dueños de la finca. El demandado Carrero Alvarez contestó también la demanda haciendo varias alegaciones entre las que se encontraba una reconvención, en la que se pedía a la corte que se declarara que la demanda no estaba bien fundada en tanto en cuanto la misma se refería a él y que se declarase con lugar su reconvención, la que se fundaba en el hecho de ser él el único dueño de la finca en litigio.
Celebrado el juicio del caso ante el juez de distrito que entonces presidía la sección 2a. de esa corte, se dictó una sen-tencia a favor del demandante contra la que se interpuso ape-lación para ante esta Corte Suprema. En 2 de junio de 1909 esta Corte Suprema dictó sentencia en este caso revo-cando la dictada por la corte de distrito y ordenando la cele-bración de un nuevo juicio en el caso.
En 10 de mayo de 1910 se celebró la nueva vista del caso ante la Sección 2a. de la Corte de Distrito de San Juan, pre-sidida entonces por el Hon. Martin E. Grill. Todas las partes comparecieron ante la corte por medio de sus respectivos abogados, se celebró el juicio de dicho caso que quedó some-tido a la consideración de la corte por virtud de una estipu-lación con referencia a la prueba y a los alegatos escritos de ambas partes.
En 6 de diciembre de 1910 la corte sentenciadora dictó una resolución en el caso a favor de los demandados, declarando que la demanda no estaba bien fundada e imponiendo las cos-tas a los demandantes. Contra esa resolución se interpuso en 3 de junio, 1911, recurso de apelación. Los apelantes pre-sentaron la exposición del caso lo que fué notificado debida-mente a los abogados de los apelados en 27 de enero, 1911. Los demandantes desistieron de su apelación por haber dic-tado la corte sentenciadora una resolución cuya fecha no se menciona, en el año 1911, suspendiendo en todas sus partes *493la sentencia que había sido dictada en el caso, y posterior-mente y a moción de los demandados, la misma corte en 13 de abril de 1911 dictó otra sentencia aclarando la anterior, por la qne se resolvió que la demanda no estaba bien fundada y se declaró debidamente con lugar la reconvención establecida. De esta última sentencia fué notificado debidamente el abo-gado de los demandantes en 2 de septiembre de 1911, de acnerdo con la ley que había sido aprobada en el mes de marzo anterior.
Después de haberse concedido algunas prórrogas final-mente se aprobó la exposición del caso, habiéndose presentado la transcripción en esta corte. Una moción para desestimar la apelación fué presentada, pero la corte la desestimó seña-lándose la vista de dicha apelación para el día 21 del mes pa-sado ante este tribunal, habiendo sido sometido el caso por medio de informes orales y alegatos escritos, concediéndose cinco días a ambas partes para presentar alegatos adicionales si así lo estimaban conveniente. La primer cuestión que surge en la consideración de este caso es la que se refiere a la enmienda y cambio hecho en la sentencia dictada por el Juez Grill de la corte sentenciadora. La primer sentencia según se ha expresado fué dictada en 6 de diciembre, 1910, y la segunda en 13 de abril, 1911. T se alega por el apelante que la se-gunda sentencia es nula por carecer la corte de jurisdicción para dictarla por haber quedado la cuestión fuera de su jurisdicción a virtud de la apelación interpuesta para ante el Tribunal Supremo, y haber expirado el término de sesiones de la corte de distrito en diciembre, 1910, con anterioridad a la fecha de la segunda sentencia. Esta alegación ha sido re-futada alegándose que no se han establecido términos para la corte de distrito en la ley de Puerto Eico y que si bien las reglas de la corte determinan ciertos términos y hacen algu-nas prescripciones con respecto a vacaciones, las sesiones de la corte de distrito son virtualmente continuas y los jueces pueden en cualquier fecha dictar tales órdenes que puedan *494ser necesarias cambiando, ampliando o restringiendo las ór-denes y sentencias anteriormente dictadas.
La diferencia entre las dos sentencias dictadas por el Juez Grill, es qne en la primera se resolvió qne la demanda no estaba sostenida por la prneba, dictándose sentencia a favor de los demandados. En la segunda sentencia se dictó esta misma resolución, declarándose además, que la reconvención formulada por Carrero estaba sostenida por la prneba y dic-tándose sentencia por la qne se declaró qne él era el único dueño de la finca en litigio.
Si la segunda sentencia es nula entonces la primera sub-siste, y habiéndose interpuesto esta apelación contra la se-gunda sentencia, tendría que desestimarse a menos que la aplicáramos a la primera, en cuyo caso la sentencia de este tribunal sería virtualmente la misma, por ser las sentencias muy semejantes. Por tanto, pasaremos a considerar la ape-lación en la forma en que ha sido interpuesta contra la se-gunda sentencia, la que consideraremos como una sentencia definitiva dictada por la corte sentenciadora.
El abogado de los apelantes ha hecho un examen de todo el caso y de las declaraciones que se presentaron en todos sus ale-gatos e informes, e insiste en que los procedimientos para es-tablecer el título de dominio fueron irregulares y que el tras-paso de la finca en controversia de los demandados de la Cruz a su codemandado Francisco Carrero Alvarez es fraudulento y debe ser considerado como nulo y de ningún valor. Debe tenerse presente que la prueba que se presentó en la celebra-ción del juicio de este caso ante el Juez Grill, era semejante a la que se produjo ante la corte de distrito en el primer juicio, y que fué revisada por este Tribunal Supremo a virtud de la primera apelación.
Es un principio de ley bien establecido que las proposi-ciones y cuestiones discutidas, consideradas y resueltas en la primera apelación constituyen la ley del caso y no deben ni pueden ser discutidas en la segunda apelación. (New York and Porto Rico Steamship Co. v. Dexter, 16 D. P. R., 595, *495resuelto por este tribunal en 20 de junio, 1910, y nuevamente en 26 de marzo de 1912; Falero et al. v. Falero, 16 D. P. R., 79; Supervisors v. Kennicot, 94 U. S., 498, y casos citados; Clark v. Keith, 106 U. S., 464; Chaffin v. Taylor, 116 U. S., 567; U. S. v. Camou, 184 U. S., 574.)
Por consiguiente, resulta claro que en esta segunda ape-lación debemos considerar solamente la cuestión de si los procedimientos seguidos por la corte sentenciadora en el segundo juicio, fueron o nó compatibles con la opinión que esta corte promulgó en la primera apelación, y si corresponde a las cuestiones allí discutidas y resueltas, entonces la ley del caso ha sido establecida y debe observarse.
En la primera apelación de este caso y en una opinión que aparece publicada en el tomo 15 de las Decisiones de Puerto Rico, resolvimos que habían quedado establecidas tres propo-siciones, a saber:
Primera. Que según el artículo 395 de la Ley Hipotecaria, la citación de colindantes no es un requisito indispensable para la justificación del dominio de una finca.
Segunda. Que. nadie puede comparecer como tercero si ha intervenido como parte en una transacción fraudulenta por-que ni la Ley Hipotecaria ni ninguna otra ley puede amparar el fraude; y
Tercera. Que algo más que una mera sospecha se necesita para probar la existencia de fraude en una venta de terreno hecha mediante documento público; que el fraude debe pro-barse mediante prueba clara, robusta y convincente, pues to-das las presunciones están en contra del mismo y a favor de que se ha procedido con honradez.
Dijimos además en la opinión que entonces fué emitida por este tribunal, que:
“En cuanto a la conclusión de la corte inferior de que el tras-paso del terreno hecho por los demandados Cruz al codemandado Ca-rrero, era fraudulento, no me parece que la prueba es suficiente. Ba-sándose a lo más en meras sospechas la sentencia de la corte inferior, no debe permitírsele que quede en pie. En otro juicio, quizás, las *496partes podrán aportar más luz sobre el asunto. En los hechos del caso, según constan en los autos, no encontramos justificado -que el demandado Carrero haya procedido de mala fe y que el título de compraventa en que funda su derecho sea simulado, ni que haya mo-tivo legal para negarle el carácter de tercero que invoca. Pero esos extremos pueden ser materia de mayor esclarecimiento en otro juicio en el que con mayores elementos probatorios se dicte la sentencia que exijan los derechos de las partes.” (Calzada et al. v. Carrero et al., 15 D. P. R., páginas 368, 371.)
Por consiguiente, estimando que la opinión dictada ante-riormente y de la cual hemos hecho citas, determina la ley del caso, y apareciendo de los autos que en el segundo juicio no se hizo modificación alguna en la prueba, ni que en dicho juicio ninguna de las cuestiones quedó más aclarada por no haberse presentado mejores pruebas según se indicó a las partes que hicieran; y considerando por tanto que en el segundo juicio la corte sentenciadora siguió en todos sus procedimientos las instrucciones indicadas por este tribunal al resolver la pri-mera apelación, y que los mismos fueron compatibles con nuestra anterior opinión, debemos considerar que el caso ha sido resuelto, y declarar que es innecesario revisar por se-gunda vez las cuestiones que fueron presentadas anterior-mente.
Siendo esta la opinión que tenemos del caso, debe confir-marse la sentencia dictada por la corte sentenciadora.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Asociados Wolf, y Aldrey.
El Juez Asociado Sr. del Toro, no tomó parte en la resolución de esté caso.